FILED
                            NOT FOR PUBLICATION                              FEB 22 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


FERNANDO GARCIA PANTOJA,                         No.   15-71309

              Petitioner,                        Agency No. A073-960-038

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS, III, Attorney
General,
         Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 14, 2017**

Before:      GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

      Fernando Garcia Pantoja, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s order denying his motion to reopen deportation proceedings.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen and review de novo questions of law.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in part

and dismiss in part the petition for review.

      The agency did not err or abuse its discretion in denying as untimely

Pantoja’s motion to reopen, where it was filed 14 years after issuance of his order

of deportation. 8 C.F.R. § 1003.23(b)(1).

      Our jurisdiction to review the agency’s sua sponte determination is limited

to “reviewing the reasoning behind the decisions for legal or constitutional error.”

Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016). Pantoja has not established

that the agency erred in its determination that he failed to show prima facie

eligibility for any forms of relief, including cancellation of removal and

repapering, over which the agency has jurisdiction, regardless of the IJ’s alleged

error in calling repapering a “proposal.” See 8 C.F.R. § 1003.23 (“A motion to

reopen proceedings shall state the new facts that will be proven at a hearing to be

held if the motion is granted and shall . . . . be accompanied by the appropriate

application for relief and all supporting documents.”).

      To the extent Pantoja seeks prosecutorial discretion before this court, we

lack jurisdiction to consider such a request. Vilchiz-Soto v. Holder, 688 F.3d 642




                                           2                                    15-71309
(9th Cir. 2012) (order).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                3                          15-71309